Exhibit 10.4

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

NOVARAY MEDICAL, INC.

Expires: March 31, 2015

No.: W-10-[    ]

Date of Issuance:              , 20    

FOR VALUE RECEIVED, the undersigned, NOVARAY MEDICAL, INC., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that [                            ] or its registered assigns is
entitled to subscribe for and purchase, during the Term (as hereinafter
defined), up to [    ] shares of the duly authorized, validly issued, fully paid
and non-assessable Common Stock of the Issuer, at an exercise price per share
equal to the Warrant Price then in effect, subject, however, to the provisions
and upon the terms and conditions hereinafter set forth. Capitalized terms used
in this Warrant and not otherwise defined herein shall have the respective
meanings specified in Section 8.

1. Term. The term of this Warrant shall commence on the date hereof and shall
expire at 6:00 p.m., Eastern Time, on March 31, 2015 (such period being the
“Term”).

2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.

(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part during the Term.

(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,

 

1



--------------------------------------------------------------------------------

payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 2,
or (iii) by a combination of the foregoing methods of payment selected by the
Holder of this Warrant.

(c) Cashless Exercise. Notwithstanding any provisions herein to the contrary and
commencing one (1) year following the Original Issue Date if the Per Share
Market Value of one share of Common Stock is greater than the Warrant Price (at
the date of calculation as set forth below), the Holder may exercise this
Warrant by a cashless exercise and shall receive the number of shares of Common
Stock equal to an amount (as determined below) by surrender of this Warrant at
the principal office of the Issuer together with the properly endorsed Notice of
Exercise in which event the Issuer shall issue to the Holder a number of shares
of Common Stock computed using the following formula:

 

   X =    Y -      (A)(Y)              B   Where    X =    the number of shares
of Common Stock to be issued to the Holder.    Y =    the number of shares of
Common Stock purchasable upon exercise of all of the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised.    A =    the Warrant Price.    B =    the Per Share Market Value of
one share of Common Stock.

(d) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) Trading Days after such exercise (the “Delivery Date”) or,
at the request of the Holder (provided that a registration statement under the
Securities Act providing for the resale of the Warrant Stock is then in effect
and the Holder so requests in writing of the Issuer), issued and delivered to
the Depository Trust Company (the “DTC”) account on the Holder’s behalf via the
Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable time,
not exceeding three (3) Trading Days after such exercise, and the Holder hereof
shall be deemed for all purposes to be the holder of the shares of Warrant Stock
so purchased as of the date of such exercise. Notwithstanding the foregoing to
the contrary, the Issuer or its transfer agent shall only be obligated to issue
and deliver the shares to the DTC on a holder’s behalf via DWAC if the Issuer
and its transfer agent are participating in DTC through the DWAC system. The
Holder shall deliver this original Warrant, or an indemnification undertaking in
a form reasonably satisfactory to the Issuer with respect to such Warrant in the
case of its loss, theft or destruction, at such time that this Warrant is fully
exercised. With respect to partial exercises of this Warrant, the Issuer shall
keep written records for the Holder of the number of shares of Warrant Stock
exercised as of each date of exercise.

 

2



--------------------------------------------------------------------------------

(e) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the Issuer
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the Warrant Stock pursuant to an exercise on or before
the Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) shares of Common Stock
to deliver in satisfaction of a sale by the Holder of the Warrant Stock which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Issuer shall (1) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Warrant Stock that the Issuer was required to deliver to the
Holder in connection with the exercise at issue times (B) the Warrant Price, as
may be adjusted in accordance with this Warrant, and (2) at the option of the
Holder, either reinstate the portion of the Warrant and equivalent number of
shares of Warrant Stock for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Issuer timely complied with its exercise and delivery obligations hereunder.
For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted exercise of the
Warrant for shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Issuer shall be required to pay the Holder $1,000. The
Holder shall provide the Issuer written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Issuer. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

(f) Transferability/Exchangeability of Warrant. Subject to Section 2(h), this
Warrant may be transferred by a Holder, in whole or in part, without the consent
of the Issuer. If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant at the principal office of
the Issuer, properly endorsed (by the Holder executing an assignment in the form
attached hereto) and upon payment of any necessary transfer tax or other
governmental charge imposed upon such transfer. This Warrant is exchangeable at
the principal office of the Issuer for Warrants to purchase the same aggregate
number of shares of Warrant Stock, each new Warrant to represent the right to
purchase such number of shares of Warrant Stock as the Holder hereof shall
designate at the time of such exchange. All Warrants issued on transfers or
exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the number of shares of Warrant Stock issuable
pursuant thereto.

(g) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant;
provided that if any such Holder shall fail to make, or the Issuer shall fail to
honor, any

 

3



--------------------------------------------------------------------------------

such request, the failure shall not affect the continuing obligation of the
Issuer to afford such rights to such Holder.

(h) Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, or (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act, and (b) either (i) the Issuer has received
an opinion of counsel reasonably satisfactory to the Issuer, to the effect that
registration or qualification under the securities or “blue sky” laws of any
state is not required in connection with such proposed disposition, or
(ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Issuer will
respond to any such notice from a holder within five (5) Trading Days. In the
case of any proposed transfer under this Section 2(h), the Issuer will pay the
expenses of and use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, or (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject. The restrictions on transfer contained in
this Section 2(h) shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this

 

4



--------------------------------------------------------------------------------

Warrant. Whenever a certificate representing the Warrant Stock is required to be
issued to a Holder without a legend, at the request of the Holder, in lieu of
delivering physical certificates representing the Warrant Stock, the Issuer
shall cause its transfer agent to electronically transmit the Warrant Stock to
the Holder by crediting the account of the Holder’s Prime Broker with DTC
through its DWAC system (to the extent not inconsistent with any provisions of
this Warrant or the Purchase Agreement).

(i) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is an “accredited investor” as defined in
Regulation D under the Securities Act.

3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.

(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges. The Issuer further covenants and
agrees that during the period within which this Warrant may be exercised, the
Issuer will at all times have authorized and reserved for the purpose of the
issuance upon exercise of this Warrant a number of authorized but unissued
shares of Common Stock equal to at least one hundred ten percent (110%) of the
number of shares of Common Stock issuable upon exercise of this Warrant without
regard to any limitations on exercise.

(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use best efforts as expeditiously as possible at its expense to cause
such shares to be duly registered or qualified. If the Issuer shall list any
shares of Common Stock on any securities exchange or market it will, at its
expense, list thereon, and maintain and increase when necessary such listing of,
all shares of Warrant Stock from time to time issued upon exercise of this
Warrant or as otherwise provided hereunder (provided that such Warrant Stock has
been registered pursuant to a registration statement under the Securities Act
then in effect), and, to the extent permissible under the applicable securities
exchange rules, all unissued shares of Warrant Stock which are at any time
issuable hereunder, so long as any shares of Common Stock shall be so listed.
The Issuer will also so list on each securities exchange or market, and will
maintain such listing of, any other securities which the Holder of this Warrant
shall be entitled to receive upon the exercise of this Warrant if at the time
any securities of the same class shall be listed on such securities exchange or
market by the Issuer.

(c) Covenants. The Issuer shall not by any action including, without limitation,
amending the Certificate of Incorporation or the by-laws of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment. Without limiting the

 

5



--------------------------------------------------------------------------------

generality of the foregoing, the Issuer will (i) not permit the par value, if
any, of its Common Stock to exceed the then effective Warrant Price, (ii) not
amend or modify any provision of the Certificate of Incorporation or by-laws of
the Issuer in any manner that would materially and adversely affect the rights
of the Holders of the Warrants, (iii) take all such action as may be reasonably
necessary in order that the Issuer may validly and legally issue fully paid and
nonassessable shares of Common Stock, free and clear of any liens, claims,
encumbrances and restrictions (other than as provided herein) upon the exercise
of this Warrant, and (iv) use best efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof as may be reasonably necessary to enable the Issuer to perform its
obligations under this Warrant.

(d) Loss, Theft, Destruction, Mutilation of Warrants. Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.

(e) Payment of Taxes. The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the Issuer shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates representing Warrant Stock in a name
other than that of the Holder in respect to which such shares are issued.

4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant shall be subject to adjustment from time to time
as set forth in this Section 4. The Issuer shall give the Holder notice of any
event described below which requires an adjustment pursuant to this Section 4 in
accordance with the notice provisions set forth in Section 5.

(a) Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.

(i) In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (a) consolidate or merge with or into
any other Person and the Issuer shall not be the continuing or surviving Person
of such consolidation or merger, or (b) permit any other Person to consolidate
with or merge into the Issuer and the Issuer shall be the continuing or
surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made to the
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant so that, upon the basis and the terms and in the
manner provided in this Warrant, the Holder of this Warrant shall be entitled
upon the exercise hereof at any time after the consummation of such Triggering
Event, to the extent this Warrant is not exercised prior to such Triggering
Event, to receive at the

 

6



--------------------------------------------------------------------------------

Warrant Price as adjusted to take into account the consummation of such
Triggering Event, in lieu of the Common Stock issuable upon such exercise of
this Warrant prior to such Triggering Event, the Securities, cash and property
to which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto (including the right of a shareholder to elect
the type of consideration it will receive upon a Triggering Event), subject to
adjustments (subsequent to such corporate action) as nearly equivalent as
possible to the adjustments provided for elsewhere in this Section 4.
Immediately upon the occurrence of a Triggering Event, the Issuer shall notify
the Holder in writing of such Triggering Event and provide the calculations in
determining the number of shares of Warrant Stock issuable upon exercise of the
new warrant and the adjusted Warrant Price. Upon the Holder’s request, the
continuing or surviving Person as a result of such Triggering Event shall issue
to the Holder a new warrant of like tenor evidencing the right to purchase the
adjusted number of shares of Warrant Stock and the adjusted Warrant Price
pursuant to the terms and provisions of this Section 4(a)(i). Notwithstanding
the foregoing to the contrary, this Section 4(a)(i) shall only apply if the
surviving entity pursuant to any such Triggering Event has a class of equity
securities registered pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and its common stock is listed or quoted on a
national securities exchange, national automated quotation system or the OTC
Bulletin Board. In the event that the surviving entity pursuant to any such
Triggering Event is not a public company that is registered pursuant to the
Exchange Act, or its common stock is not listed or quoted on a national
securities exchange, national automated quotation system or the OTC Bulletin
Board, then the Holder shall have the right to demand that the Issuer pay to the
Holder an amount in cash equal to the value of this Warrant calculated in
accordance with the Black-Scholes formula.

(ii) In the event that the Holder has elected not to exercise this Warrant prior
to the consummation of a Triggering Event, so long as the surviving entity
pursuant to any Triggering Event is a company that has a class of equity
securities registered pursuant to the Exchange Act and its common stock is
listed or quoted on a national securities exchange, national automated quotation
system or the OTC Bulletin Board, the surviving entity and/or each Person (other
than the Issuer) which may be required to deliver any shares of Warrant Stock
(including all Securities, cash or property) upon the exercise of this Warrant
as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder of this Warrant, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such Securities, cash
or property as, in accordance with the foregoing provisions of this subsection
(a).

(b) Stock Dividends, Subdivisions and Combinations. If at any time the Issuer
shall:

(i) make or issue or set a record date for the holders of the Common Stock for
the purpose of entitling them to receive a dividend payable in, or other
distribution of, shares of Common Stock,

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or

 

7



--------------------------------------------------------------------------------

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then (1) the number of shares of Common Stock for which
this Warrant is exercisable immediately after the occurrence of any such event
shall be adjusted to equal the number of shares of Common Stock which a record
holder of the same number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the occurrence of such event would own or be
entitled to receive after the happening of such event, and (2) the Warrant Price
then in effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.

(c) Certain Other Distributions. If at any time the Issuer shall make or issue
or set a record date for the holders of the Common Stock for the purpose of
entitling them to receive any dividend or other distribution of:

(i) cash,

(ii) any evidences of its indebtedness, any shares of stock of any class or any
other Securities or property of any nature whatsoever (other than cash, Common
Stock Equivalents or Additional Shares of Common Stock), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property of any nature whatsoever (other than cash, Common Stock Equivalents or
Additional Shares of Common Stock), then (1) the number of shares of Common
Stock for which this Warrant is exercisable shall be adjusted to equal the
product of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such adjustment multiplied by a fraction
(A) the numerator of which shall be the Per Share Market Value of Common Stock
at the date of taking such record and (B) the denominator of which shall be such
Per Share Market Value minus the amount allocable to one share of Common Stock
of any such cash so distributable and of the fair value (as determined in good
faith by the Board of Directors of the Issuer of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable, and (2) the Warrant Price then
in effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Issuer to the holders of its Common Stock of such
shares of such other class of stock within the meaning of this Section 4(c) and,
if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 4(b).

 

8



--------------------------------------------------------------------------------

(d) Warrant Price Adjustments. The Warrant Price shall be subject to adjustment
from time to time as follows:

(i) (A) If the Issuer shall issue, after the date of issuance of this Warrant
(the “Purchase Date”), any Additional Shares of Common Stock (as defined below)
without consideration or for a consideration per share less than the Warrant
Price in effect immediately prior to the issuance of such Additional Shares of
Common Stock (“New Warrant Price”), the Warrant Price for this Warrant in effect
immediately prior to each such issuance shall be reduced to an amount equal to
such New Warrant Price.

(B) No adjustment of the Warrant Price pursuant to this Section 4(d) shall be
made in an amount less than one cent per share, provided that any adjustments
that are not required to be made by reason of this sentence shall be carried
forward and shall be either taken into account in any subsequent adjustment made
prior to one (1) year from the date of the event giving rise to the adjustment
being carried forward, or shall be made at the end of one (1) year from the date
of the event giving rise to the adjustment being carried forward. Except to the
limited extent provided for in Sections 4(d)(i)(E)(3) and 4(d)(i)(E)(4), no
adjustment of such Warrant Price pursuant to this Section 4(d)(i) shall have the
effect of increasing the Warrant Price above the Warrant Price in effect
immediately prior to such adjustment.

(C) For purposes of this Section 4(d)(i), in the case of the issuance of
Additional Shares of Common Stock for cash, the consideration shall be deemed to
be the amount of cash paid therefor before deducting any reasonable discounts,
commissions or other expenses allowed, paid or incurred by this Issuer for any
underwriting or otherwise in connection with the issuance and sale thereof.

(D) For purposes of this Section 4(d)(i), in the case of the issuance of the
Additional Shares of Common Stock for a consideration in whole or in part other
than cash, the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board irrespective of any accounting
treatment.

(E) In the case of the issuance (whether before, on or after the Purchase Date)
of Common Stock Equivalents, the following provisions shall apply for all
purposes of this Section 4(d)(i):

(1) The aggregate maximum number of shares of Common Stock deliverable upon
exercise (assuming the satisfaction of any conditions to exercisability,
including, without limitation, the passage of time, of such options to purchase
or rights to subscribe for Common Stock shall be deemed to have been issued at
the time such options or rights were issued and for a consideration equal to the
consideration (determined in the manner provided in Sections 4(d)(i)(C) and
4(d)(i)(D)), if any, received by this Issuer upon the issuance of such options
or rights plus the minimum exercise price provided in such options or rights for
the Common Stock covered thereby.

(2) The aggregate maximum number of shares of Common Stock deliverable upon
conversion of, or in exchange (assuming the satisfaction of any conditions to
convertibility or

 

9



--------------------------------------------------------------------------------

exchangeability, including, without limitation, the passage of time, for any
such convertible or exchangeable securities or upon the exercise of options to
purchase or rights to subscribe for such convertible or exchangeable securities
and subsequent conversion or exchange thereof shall be deemed to have been
issued at the time such securities were issued or such options or rights were
issued and for a consideration equal to the consideration, if any, received by
the Issuer for any such securities and related options or rights (excluding any
cash received on account of accrued interest or accrued dividends), plus the
minimum additional consideration, if any, to be received by the Issuer upon the
conversion or exchange of such securities or the exercise of any related options
or rights (the consideration in each case to be determined in the manner
provided in Sections 4(d)(i)(C) and 4(d)(i)(D)).

(3) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Issuer upon exercise of such
options or rights or upon conversion of or in exchange for such convertible or
exchangeable securities, including, but not limited to, a change resulting from
the antidilution provisions thereof, the Warrant Price, to the extent in any way
affected by or computed using such options, rights or securities, shall be
recomputed to reflect such change, but no further adjustment shall be made for
the actual issuance of Common Stock or any payment of such consideration upon
the exercise of any such options or rights or the conversion or exchange of such
securities.

(4) Upon the expiration of any such options or rights, the termination of any
such rights to convert or exchange or the expiration of any options or rights
related to such convertible or exchangeable securities, the Warrant Price, to
the extent in any way affected by or computed using such options, rights or
securities or options or rights related to such securities, shall be recomputed
to reflect the issuance of only the number of shares of Common Stock (and
convertible or exchangeable securities that remain in effect) actually issued
upon the exercise of such options or rights, upon the conversion or exchange of
such securities or upon the exercise of the options or rights related to such
securities.

(5) The number of shares of Common Stock deemed issued and the consideration
deemed paid therefor pursuant to Sections 4(d)(i)(E)(1) and 4(d)(i)(E)(2) shall
be appropriately adjusted to reflect any change, termination or expiration of
the type described in either Section 4(d)(i)(E)(3) or 4(d)(i)(E)(4).

(ii) Termination. Notwithstanding anything else contained herein, the right to
any adjustments to the Warrant Price pursuant to this Section 4(d) shall
terminate upon the earlier of: (i) the expiration of the Term; or (ii) the
occurrence of a Triggering Event. In addition, no adjustment to the Warrant
Price shall be made for all or any portion of this Warrant that is exercised
prior to any issuance of Additional Shares of Common Stock that would require an
adjustment pursuant to this Section 4(d).

(e) Other Provisions applicable to Adjustments under this Section. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect provided for in this Section 4:

 

10



--------------------------------------------------------------------------------

(i) Computation of Consideration. Except as otherwise provided, to the extent
that any Additional Shares of Common Stock or any Common Stock Equivalents (or
any warrants or other rights therefor) shall be issued for cash consideration,
the consideration received by the Issuer therefor shall be the amount of the
cash received by the Issuer therefor, or, if such Additional Shares of Common
Stock or Common Stock Equivalents are offered by the Issuer for subscription,
the subscription price, or, if such Additional Shares of Common Stock or Common
Stock Equivalents are sold to underwriters or dealers for public offering
without a subscription offering, the initial public offering price (in any such
case subtracting any amounts paid or receivable for accrued interest or accrued
dividends and without taking into account any compensation, discounts or
expenses paid or incurred by the Issuer for and in the underwriting of, or
otherwise in connection with, the issuance thereof). In connection with any
merger or consolidation in which the Issuer is the surviving Person (other than
any consolidation or merger in which the previously outstanding shares of Common
Stock of the Issuer shall be changed to or exchanged for the stock or other
securities of another Person), the amount of consideration therefore shall be,
deemed to be the fair value, as determined reasonably and in good faith by the
Board, of such portion of the assets and business of the nonsurviving Person as
the Board may determine to be attributable to such shares of Common Stock or
Common Stock Equivalents, as the case may be. The consideration for any
Additional Shares of Common Stock issuable pursuant to any warrants or other
rights to subscribe for or purchase the same shall be the consideration received
by the Issuer for issuing such warrants or other rights plus the additional
consideration payable to the Issuer upon exercise of such warrants or other
rights. The consideration for any Additional Shares of Common Stock issuable
pursuant to the terms of any Common Stock Equivalents shall be the consideration
received by the Issuer for issuing warrants or other rights to subscribe for or
purchase such Common Stock Equivalents, plus the consideration paid or payable
to the Issuer in respect of the subscription for or purchase of such Common
Stock Equivalents, plus the additional consideration, if any, payable to the
Issuer upon the exercise of the right of conversion or exchange in such Common
Stock Equivalents. In the event of any consolidation or merger of the Issuer in
which the Issuer is not the surviving Person or in which the previously
outstanding shares of Common Stock of the Issuer shall be changed into or
exchanged for the stock or other securities of another Person, or in the event
of any sale of all or substantially all of the assets of the Issuer for stock or
other securities of any Person, the Issuer shall be deemed to have issued a
number of shares of its Common Stock for stock or securities or other property
of the other Person computed on the basis of the actual exchange ratio on which
the transaction was predicated, and for a consideration equal to the fair market
value on the date of such transaction of all such stock or securities or other
property of the other Person. In the event any consideration received by the
Issuer for any securities consists of property other than cash, the fair market
value thereof at the time of issuance or as otherwise applicable shall be as
determined in good faith by the Board. In the event Common Stock is issued with
other shares or securities or other assets of the Issuer for consideration which
covers both, the consideration computed as provided in this Section 4(e)(i)
shall be allocated among such securities and assets as determined in good faith
by the Board.

(ii) When Adjustments to Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a

 

11



--------------------------------------------------------------------------------

subdivision or combination of shares of the Common Stock, as provided for in
Section 4(b)) up to, but not beyond the date of exercise if such adjustment
either by itself or with other adjustments not previously made adds or subtracts
less than one percent (1%) of the shares of Common Stock for which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made (x) as soon as
such adjustment, together with other adjustments required by this Section 4 and
not previously made, would result in a minimum adjustment, or (y) on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.

(iii) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
one one-hundredth (1/100th) of a share.

(iv) When Adjustment Not Required. If the Issuer shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.

(h) Form of Warrant after Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Warrant Price or the number and kind
of Securities purchasable upon the exercise of this Warrant.

(i) Escrow of Warrant Stock. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and the Holder exercises this Warrant, any shares of Common Stock
issuable upon exercise by reason of such adjustment shall be deemed the last
shares of Common Stock for which this Warrant is exercised (notwithstanding any
other provision to the contrary herein) and such shares or other property shall
be held in escrow for the Holder by the Issuer to be issued to the Holder upon
and to the extent that the event actually takes place, upon payment of the
current Warrant Price. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.

5. Notice of Adjustments. Whenever the Warrant Price or Warrant Share Number
shall be adjusted pursuant to Section 4 hereof (for purposes of this Section 5,
each an “Adjustment”), the Issuer shall cause its Chief Financial Officer to
prepare and execute a certificate setting forth, in reasonable detail, the event
requiring the Adjustment, the amount of the Adjustment, the method by which such
Adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price and Warrant Share
Number after giving effect to such Adjustment, and shall cause copies of such
certificate to be delivered

 

12



--------------------------------------------------------------------------------

to the Holder of this Warrant promptly after each Adjustment. Any dispute
between the Issuer and the Holder of this Warrant with respect to the matters
set forth in such certificate may at the option of the Holder of this Warrant be
submitted to an Independent Appraiser mutually selected by the Holder and the
Issuer. The Independent Appraiser shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty (30) days
after submission to it of such dispute. Such opinion shall be final and binding
on the parties hereto. The costs and expenses of the initial firm selected as
Independent Appraiser shall be paid equally by the Issuer and the Holder.

6. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise down to the
nearest whole number of shares.

7.Ownership Cap and Exercise Restriction. Notwithstanding anything to the
contrary set forth in this Warrant, at no time may a Holder of this Warrant
exercise this Warrant if the number of shares of Common Stock to be issued
pursuant to such exercise would exceed, when aggregated with all other shares of
Common Stock owned by such Holder and its affiliates at such time, the number of
shares of Common Stock which would result in such Holder and its affiliates
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act and the rules thereunder) in excess of 4.99% of the then issued and
outstanding shares of Common Stock; provided, however, that upon a holder of
this Warrant providing the Issuer with sixty-one (61) days notice (pursuant to
Section 12 hereof) (the “Waiver Notice”) that such Holder would like to waive
this Section 7 with regard to any or all shares of Common Stock issuable upon
exercise of this Warrant, this Section 7 will be of no force or effect with
regard to all or a portion of the Warrant referenced in the Waiver Notice;
provided, further, that during the sixty-one (61) day period prior to the
Expiration Date of this Warrant the Holder may waive this Section 7 upon
providing the Waiver Notice at any time during such sixty-one (61) day period,
provided, further, that any Waiver Notice during the sixty-one (61) day period
prior to the Expiration Date will not be effective until the Expiration Date.

8. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:

“Additional Shares of Common Stock” means any shares of Common Stock issued (or
deemed to have been issued pursuant to Section 4(d)(i)(E)) by the Issuer after
the Purchase Date other than: (a) shares of Common Stock issued pursuant to a
transaction described in Section 4(c) hereof; (b) up to 3,750,000 shares of
Common Stock (as adjusted for any stock splits, stock dividends, combinations,
recapitalizations or the like) issued or deemed issued to employees, officers,
or directors (if in transactions with primarily non-financing purposes) of the
Issuer directly or pursuant to a stock option plan or restricted stock purchase
plan approved by the Board; (c) shares of Common Stock issued or issuable (I) in
a bona fide, firmly underwritten public offering under the Securities Act at an
offering price of at least $3.00 per share (as adjusted to reflect any stock
split, stock dividend, combination, recapitalization and the like with respect
to the Common Stock) resulting in gross proceeds (before underwriting discounts,
commissions, expenses and fees) of at least Twenty Million Dollars ($20,000,000)
in the aggregate, or (II) upon exercise of warrants or rights granted to
underwriters in connection with such a public offering; (d) shares of Common
Stock issued

 

13



--------------------------------------------------------------------------------

pursuant to the conversion or exercise of convertible or exercisable securities
outstanding as of the Purchase Date or subsequently issued after the Purchase
Date in accordance with this definition or pursuant to the Purchase Agreement;
(e) shares of Common Stock issued or issuable in connection with a bona fide
business acquisition of or by the Issuer, whether by merger, consolidation, sale
of assets, sale or exchange of stock or otherwise, each as approved by the
Board; (f) up to 500,000 shares of Common Stock (as adjusted for any stock
splits, stock dividends, combinations, recapitalizations or the like) issued or
issuable to persons or entities with which this Issuer has business
relationships provided such issuances are for other than primarily equity
financing purposes; (fg) shares of Common Stock issued or issuable in connection
with any transaction where such securities so issued are excepted from the
definition “Additional Shares of Common Stock” by the affirmative vote of the
Majority Holders; (h) up to 1,332,000 shares of Common Stock (as adjusted for
any stock splits, stock dividends, combinations, recapitalizations or the like)
issued or issuable to Triple Ring Technologies, Inc. pursuant to warrants issued
by the Issuer as of the date hereof as such warrants may be amended by vote of
the Audit Committee of the Issuer; (i) shares of Common Stock (as adjusted for
any stock splits, stock dividends, combinations, recapitalizations or the like)
issued or deemed issued to Marc Whyte pursuant to the terms of a Second
Amendment to Executive Employment Agreement, by and between the Company and Marc
Whyte, including any shares of Common Stock issued or deemed issued pursuant to
warrants, options, or other equity awards issued or granted in accordance with
such amendment; or (j) shares of Common Stock (as adjusted for any stock splits,
stock dividends, combinations, recapitalizations or the like) issued or deemed
issued to Edward Solomon pursuant to the terms of a Second Amendment to
Executive Employment Agreement, by and between the Company and Edward Solomon,
including any shares of Common Stock issued or deemed issued pursuant to
warrants, options, or other equity awards issued or granted in accordance with
such amendment.

“Board” means the Board of Directors of the Issuer.

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.

“Common Stock” means the Common Stock of the Issuer, par value $0.0001 per
share, and any other Capital Stock into which such stock may hereafter be
changed.

“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security.

 

14



--------------------------------------------------------------------------------

“Convertible Securities” means evidences of indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock. The term “Convertible
Security” means one of the Convertible Securities.

“Delivery Date” has the meaning specified in Section 2(d).

“DTC” has the meaning specified in Section 2(d).

“DWAC” has the meaning specified in Section 2(d).

“Exchange Act” has the meaning specified in Section 4(a)(i)

“Expiration Date” means March 31, 2015.

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.

“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

“Issuer” means NovaRay Medical, Inc., a Delaware corporation, and its
successors.

“Majority Holders” means at any time the Holders of Warrants exercisable for a
majority of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.

“Original Issue Date” means the date this Warrant is issued to the Holder as set
forth above.

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.

“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as

 

15



--------------------------------------------------------------------------------

applicable) of all options, warrants and other Securities which are convertible
into or exercisable or exchangeable for, and any right to subscribe for, shares
of Common Stock, that are outstanding at such time.

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on the OTC Bulletin Board or
another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the closing bid price on
such exchange or quotation system on the date nearest preceding such date, or
(b) if the Common Stock is not listed then on the OTC Bulletin Board or any
registered national stock exchange, the last closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the OTC Bulletin
Board or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (c) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the “Pink Sheet” quotes for the applicable Trading Days preceding such date of
determination, or (d) if the Common Stock is not then publicly traded the fair
market value of a share of Common Stock as determined by an Independent
Appraiser selected in good faith by the Majority Holders; provided, however,
that the Issuer, after receipt of the determination by such Independent
Appraiser, shall have the right to select an additional Independent Appraiser,
in which case, the fair market value shall be equal to the average of the
determinations by each such Independent Appraiser; and provided, further that
all determinations of the Per Share Market Value shall be appropriately adjusted
for any stock dividends, stock splits or other similar transactions during such
period. The determination of fair market value by an Independent Appraiser shall
be based upon the fair market value of the Issuer determined on a going concern
basis as between a willing buyer and a willing seller and taking into account
all relevant factors determinative of value, and shall be final and binding on
all parties. In determining the fair market value of any shares of Common Stock,
no consideration shall be given to any restrictions on transfer of the Common
Stock imposed by agreement or by federal or state securities laws, or to the
existence or absence of, or any limitations on, voting rights.

“Purchase Agreement” means the Note and Warrant Agreement dated as of March
    , 2010, among the Issuer and the Purchasers (as defined therein).

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

16



--------------------------------------------------------------------------------

“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.

“Term” has the meaning specified in Section 1

“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board, or (b) if the Common Stock is not traded on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement,
including, without limitation, this Warrant, and any other warrants of like
tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c), 2(d) or 2(e) or of any of such other Warrants.

“Warrant Price” initially means $1.50, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4.

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants and/or
Securities, cash and property to which such Holder would have been entitled upon
the occurrence of certain events set forth in Section 4.

9. Other Notices. In case at any time:

 

  (A) the Issuer shall make any distributions to the holders of Common Stock; or

 

  (B) the Issuer shall authorize the granting to all holders of its Common Stock
of rights to subscribe for or purchase any shares of Capital Stock of any class
or other rights; or

 

  (C) there shall be any reclassification of the Capital Stock of the Issuer; or

 

  (D) there shall be any capital reorganization by the Issuer; or

 

17



--------------------------------------------------------------------------------

  (E) there shall be any (i) consolidation or merger involving the Issuer or
(ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its shares of Capital
Stock shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or

 

  (F) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.

10. Amendment and Waiver; Failure or Indulgence Not Waiver. Any term, covenant,
agreement or condition in this Warrant may be amended, or compliance therewith
may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Majority Holders; provided, however, that no such
amendment or waiver shall reduce the Warrant Share Number, increase the Warrant
Price (except as provided herein), shorten the period during which this Warrant
may be exercised or modify any provision of this Section 10 without the consent
of the Holder of this Warrant. No failure or delay on the part of the Holder in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege, nor shall any waiver by the Holder of any such right
or rights on any one occasion be deemed a waiver of the same right or rights on
any future occasion.

11. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Warrant shall
not be interpreted or construed with any presumption against the party causing
this Warrant to be drafted. The Issuer and the Holder agree that venue for any
dispute arising under this Warrant will lie exclusively in the state or federal
courts located in New York County, New York, and the parties irrevocably waive
any right to raise forum non conveniens or any other argument that New York is
not the proper venue. The Issuer and the

 

18



--------------------------------------------------------------------------------

Holder irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Issuer and the Holder consent to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing in this Section 11 shall affect or limit any right
to serve process in any other manner permitted by law. The Issuer and the Holder
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to this Warrant or the Purchase Agreement, shall be entitled
to reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury.

12. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

If to the Issuer:    NovaRay Medical, Inc.    39655 Eureka Drive    Newark, CA
94560    Attention: Chief Financial Officer    Tel. No.: (510) 619-9200    Fax
No.: (510) 291-3001

with copies (which copies

shall not constitute notice) to:

   Morrison & Foerster, LLP    755 Page Mill Road    Palo Alto, California
94304-1018    Attn: Michael C. Phillips    Facsimile: (650) 494-0792 If to any
Holder:    At the address of such Holder set forth on Exhibit A to the Purchase
Agreement, with copies to Holder’s counsel as set forth on Exhibit A or as
specified in writing by such Holder

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

13. Warrant Agent. The Issuer may, by written notice to each Holder of this
Warrant, appoint an agent for the purpose of replacing this Warrant pursuant to
Section 3(d) hereof, or any of the foregoing, and thereafter any such issuance,
exchange or replacement, as the case may be, shall be made at such office by
such agent.

 

19



--------------------------------------------------------------------------------

14. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

15. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.

16. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

17. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

18. Enforcement Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

19. Binding Effect. The obligations of the Issuer and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.

[remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

NOVARAY MEDICAL, INC. By:  

 

Name:   Title:  

 

21



--------------------------------------------------------------------------------

EXERCISE FORM

WARRANT

NOVARAY MEDICAL, INC.

The undersigned                     , pursuant to the provisions of the within
Warrant, hereby elects to purchase      shares of Common Stock of NovaRay
Medical, Inc. covered by the within Warrant.

 

Dated:                     

    Signature  

 

      Address  

 

       

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:                             

The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):

Cash Exercise                     

Cashless Exercise               

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$         by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is             . The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is             .

 

    X = Y

  - (A)(Y)         B

Where:

The number of shares of Common Stock to be issued to the Holder
                     (“X”).

The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised                      (“Y”).

The Warrant Price                      (“A”).

The Per Share Market Value of one share of Common Stock
                     (“B”).



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint                     , attorney, to
transfer the said Warrant on the books of the within named corporation.

 

Dated:                     

    Signature  

 

      Address  

 

       

 

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      the right to purchase      shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint             , attorney, to transfer that part
of the said Warrant on the books of the within named corporation.

 

Dated:                          Signature  

 

      Address  

 

       

 

 

FOR USE BY THE ISSUER ONLY:

This Warrant No. W-     canceled (or transferred or exchanged) this      day of
        ,         , shares of Common Stock issued therefor in the name of
                                , Warrant No. W-      issued for      shares of
Common Stock in the name of                                 .